IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41426

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 589
                                                )
       Plaintiff-Respondent,                    )   Filed: August 11, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOSHUA THOMAS BENNETT,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Appeal from judgment of conviction and unified fifteen-year sentence with three-
       year determinate term for conspiracy to deliver marijuana, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Pursuant to a plea agreement, Joshua Thomas Bennett pled guilty to conspiracy to deliver
marijuana, with an enhancement for having previously been convicted of delivering a controlled
substance, Idaho Code §§ 37-2732(a)(1)(B), 37-2732(f), 37-2739A. The district court sentenced
Bennett to a unified term of fifteen years, with a minimum term of confinement of three years, to
be served concurrently with a previously imposed sentence. Bennett appeals, contending that the
district court abused its discretion by imposing an excessive sentence.
       Bennett’s appeal must be dismissed because he waived the right to appeal with respect to
the issues that he now attempts to present to this Court.         Idaho Criminal Rule 11(d)(3)

                                                1
specifically contemplates that a defendant’s right of appeal may be waived as a component of a
plea agreement. Such waivers are enforceable when they are made knowingly, voluntarily, and
intelligently. State v. Murphy, 125 Idaho 456, 457, 872 P.2d 719, 720 (1994). Bennett does not
dispute the validity of his waiver. Because Bennett has waived his right to appeal, this appeal is
dismissed.




                                                2